DECISION
The application of the above-named defendant for a review of the sentence of Five years with 24 days jail time credit for Rape, imposed on February 11, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
Rape may be punished by imprisonment up to 99 years with a minimum of Z years. A 15 year old girl was involved and conviction was by jury trial. While there appear to be no prior felony convictions, in the face of the presumption that the sentencing judge was correct in his determination, the type of crime involved, the wide latitude allowed the sentencing judge, and the fact that the defendant will be eligible for parole consideration in January, 1971, we are unable to sayy that the sentence was not proper, reasonable, and sufficiently lenient in all respects.
Any contention that the defendant was not guilty or that there was perjury at the trial, or that the trial was otherwise improperly conducted, is beyond the power of this Court to consider. Such contentions must be taken up with other courts by appeal or other appropriate proceedings. This Court’s power is limited to, “* * * review the judgment so far as it relates to the sentence imposed * * *.” Section 95-2503, R.C.M.1947.
SENTENCE REVIEW DIVISION
Philip C. Duncan, Chairman; Paul G. Hatfield, Jack D. Shanstrom.